Citation Nr: 0112038	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  87-34 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
November 1965.  

This matter initially came before the Board on appeal from a 
January 1987 rating decision of the RO that determined that 
new and material evidence had not been submitted since the 
Board's February 1986 decision denying the veteran's claim of 
service connection for an acquired psychiatric disorder.  

On March 7, 1988, the Board promulgated a decision that 
determined that the evidence submitted subsequent to the 
February 1986 decision had not created a new factual basis 
warranting the grant of service connection for an acquired 
psychiatric disorder.  



ORDER TO VACATE

An appellate decision may be vacated by the Board at any time 
upon request of an appellant or his or her representative, or 
on the Board's own motion, on the grounds of denial of due 
process.  38 C.F.R. § 20.904(a) (2000).  

At the time of the Board's March 7, 1988, decision, the RO 
was in possession of evidence that ultimately led to a grant 
of service connection for a psychiatric disorder.  As this 
evidence was constructively, but not actually, of record at 
the time of the Board's decision, the veteran was denied due 
process.  

Accordingly, in order to afford the veteran his due process 
rights, the March 7, 1988 decision of the Board is VACATED 
pursuant to 38 C.F.R. § 20.904.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

